Quinn, Chief Judge
(dissenting) :
Accepting, as the majority do, the statement in the 1969 Manual for Courts-Martial as an appropriate summary of the standard by which to test the sufficiency of the evidence for the purpose of instructions, I disagree with the half-Janus approach of the majority. The standard does not deal just with the quantum of evidence; it also requires assessment of the quality of the evidence. Specifically, it requires that the evidence be of such character as “could reasonably tend to show that the accused” is, or was at the time of the offense, insane. Manual for Courts-Martial, United States, 1969 (Revised edition), paragraph 122a.
Nothing in the testimony of the Government psychiatrists and nothing in the accused’s testimony reasonably indicate that the accused suffered at the time of the offense from a disease, defect, or derangement of the mind. I agree, therefore, with the evaluation of the evidence as insufficient to require an instruction on insanity which was made by the military judge at trial and by the Court of Military Review below. Accordingly, I would affirm the decision of the Court of Military Review.